COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Bumgardner


HERBERT WILMER WALKER
                                         MEMORANDUM OPINION *
v.         Record No. 1266-97-4               PER CURIAM
                                           FEBRUARY 3, 1998
SHARON ANN WALKER MAY


               FROM THE CIRCUIT COURT OF PAGE COUNTY
                       Perry W. Sarver, Judge

           (Ronald R. Tweel; William C. Scott, IV;
           Michie, Hamlett, Lowry, Rasmussen & Tweel, on
           briefs), for appellant.
           (John P. McNeill, on brief), for appellee.



     Herbert Wilmer Walker (Walker) appeals the decision of the

circuit court finding him liable for an arrearage in child

support for his daughter, Christina.   Walker contends that the

trial court erred in finding that (1) he had a continuing

obligation under the March 11, 1991 order to pay child support

beyond when his daughter turned eighteen and graduated from high

school, and (2) the court had jurisdiction to order him to pay

child support for a child no longer entitled to support under

Virginia statutory law.   Upon reviewing the record and briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 See Rule 5A:27.

     Pursuant to an order entered in November 1988, prior to the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
enactment of the statutory child support guidelines, Walker paid

$300 in child support for Christina to his former wife, Sharon

Ann Walker May (May).   In December 1990, May sought monthly child

support for the parties' son, Shaun, when custody of Shaun

switched from Walker to May.   By order enter March 11, 1991, the

trial court awarded $510 in support "for the support of the two

(2) minor children" pursuant to the child support guidelines set

out in Code § 20-108.2.   Christina reached age eighteen in April

1993 and graduated from high school in June 1993.   In June or

July 1993, Walker unilaterally reduced his child support payment

to $210.   He did not seek modification by the court of the

existing order.   In 1996, May filed a petition to reinstate and a

petition to recover an alleged child support arrearage.   The

trial court ruled that Walker owed $15,948 in unpaid child

support and interest under the unmodified 1991 court order.

                    Continuing Obligation to Pay

     The 1991 child support order set a single child support

award for both children as required by the statutory guidelines

then in effect.    See Richardson v. Richardson, 12 Va. App. 18,

20, 401 S.E.2d 894, 895 (1991).   Specifically, the trial court

ordered that Walker "pay for the support of the two (2) minor

children . . . the sum of Five Hundred Ten Dollars ($510.00) per

month . . . ."    The increased support was made retroactive as of

the time May filed her petition in December 1990.   The court's

references to separate dollar amounts vis-a-vis Christina and




                                - 2 -
Shaun merely summarized the circumstances prior to the changed

custody arrangement for Shaun.    Nothing in the language of the

1991 order setting the monthly payment supports Walker's argument

that the court intended its award to be a divisible order of

different amounts for the two minor children.

     Child support may not be modified retroactively.     See Code

§ 20-108; see also Goodpasture v. Goodpasture, 7 Va. App. 55, 58,

371 S.E.2d 845, 847 (1988).   "Should circumstances change

requiring alteration in the amount of support, a party's remedy

is to apply to the court for relief."     Id.; see Fearon v. Fearon,

207 Va. 927, 932, 154 S.E.2d 165, 168 (1967); Taylor v. Taylor,

10 Va. App. 681, 682-84, 394 S.E.2d 864, 865-66 (1990).    The

March 1991 order contained no provision related to the cessation

of support upon either child's reaching the age of majority or

graduating from college.   Walker could not unilaterally adjust

the amount of child support he was required to pay.    Therefore,

the trial court did not err in finding Walker had a continuing

obligation to pay support until further order of court.
                           Jurisdiction

     Unless the parties agree otherwise, child support is

available until high school graduation for a child under age

nineteen who is a full-time student and not self-supporting.       See

Code §§ 20-107.2, 20-124.1.   It is uncontested that the trial

court had jurisdiction to enter its child support order in 1991.

The order from which this appeal is taken required payment of an




                                 - 3 -
arrearage based upon the valid, unmodified order.   It is

irrelevant that the trial court would have lacked jurisdiction to

order the payment of support beyond Christina's minority.     We

find no error in the trial court's finding of an arrearage for

Christina's support pursuant to the unmodified and extant court

order.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                            Affirmed.




                              - 4 -